—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered September 29, 1997, convicting him of robbery in the first degree (five counts), robbery in the second degree (five counts), grand larceny in the fourth degree (five counts), and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
*247Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.